******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
         STATE OF CONNECTICUT v. JOHN
                JOSEPH LEPESKA
                   (AC 37637)
                   Lavine, Alvord and Bear, Js.
     Argued September 21—officially released October 25, 2016

  (Appeal from Superior Court, judicial district of
Waterbury, geographical area number four, Crawford,
                         J.)
  Peter G. Billings, with whom, on the brief, was Sean
P. Barrett, for the appellant (defendant).
   Jennifer F. Miller, deputy assistant state’s attorney,
with whom, on the brief, were Maureen Platt, state’s
attorney, and Marc G. Ramia, senior assistant state’s
attorney, for the appellee (state).
                         Opinion

  ALVORD, J. The defendant argues, ‘‘[a]ll of the con-
duct set forth by the state amounts to an attempt to
reconcile by a man who did not know that his relation-
ship was over.’’ We disagree.
   The defendant, John Joseph Lepeska, appeals from
the judgment of conviction, rendered after a jury trial,
of stalking in the second degree in violation of General
Statutes § 53a-181d (b) (1).1 On appeal, the defendant
claims that (1) there was insufficient evidence to prove
that the victim’s2 fear for her physical safety was objec-
tively reasonable and (2) the trial court improperly
excluded the testimony of two defense witnesses. We
affirm the judgment of the trial court.
   On the basis of the evidence presented at trial, the
jury reasonably could have found the following facts.
The defendant and the victim met in 1978. In December,
2011, they reconnected and began dating. Shortly there-
after, in February, 2012, they began living together at
the victim’s residence. During their relationship, there
were incidents of domestic violence.3
   On August 3, 2013, at approximately 3:30 a.m., the
victim was arrested after a domestic violence incident
between her and the defendant.4 The victim was
released later that day at approximately 7 a.m.; a condi-
tion of her release was that she could not have contact
with the defendant.5 An officer drove the victim from
the police station to her house so that she could pick
up her vehicle. The victim proceeded to the residence
of her friend, Joseph Gorman, because she had a mobile
home parked on his property.
  While driving to Gorman’s house, the victim noticed
the defendant driving up behind her in his van at a high
rate of speed. As a result, she ‘‘froze’’ and stopped her
vehicle. The defendant, who appeared very agitated,
jumped out of his van, started shaking his fist, and
screamed that the victim ‘‘better not be going to Joey’s
house because if [she] was . . . he was going to do
something . . . .’’ As the defendant began to walk
toward her, the victim realized that she should not have
stopped her vehicle, and she drove away from the defen-
dant and called 911. The defendant did not follow her.
The victim met with state police troopers alongside the
road to report the incident, and then she proceeded to
Gorman’s house.
  That same day, at approximately 1 p.m., the victim,
her daughter, and another friend went to a Verizon
store. While at the Verizon store, the victim noticed the
defendant driving back and forth, sounding his horn,
and waving at her.6 The victim estimated that he drove
back and forth approximately four or five times, sound-
ing the horn and waving at her each time. The victim
did not report this incident to the police at that time.
  That evening, the victim returned to her mobile home
on Gorman’s property. While the victim and Gorman
were sitting in his garage, the defendant drove up in
his van. When the victim heard a vehicle approaching,
she asked Gorman to see if it was the defendant. When
she saw the defendant approaching her, she ran back
into her mobile home, locked the doors, and called
911 because she was ‘‘petrified,’’ ‘‘terrified that [the
defendant] would harm [her].’’ The victim did not speak
with the defendant that evening. Instead, Gorman
approached the defendant and told him that he was not
welcome on the property and needed to leave. The
defendant then left Gorman’s property. When the offi-
cers arrived, the victim provided them with an account
of the incident.
   On August 5, 2013, the victim went to the courthouse
with her daughter for a court hearing relating to her
August 3 arrest. Upon arrival, they went to speak with
a family services officer. While they were waiting, the
defendant repeatedly called the cell phone of the vic-
tim’s daughter, insisting that she relay messages to the
victim or put the victim on the phone. The victim refused
to speak with the defendant. Shortly thereafter, the
defendant arrived at the courthouse, sat down in a chair
across from the victim, and began motioning for the
victim to go down the hallway with him. When the
victim refused to go with him, the defendant moved
next to her and began to talk to her about reconciling.
When the family services officer came out into the hall-
way, she reminded them that they were not permitted
to interact with each other as a condition of the victim’s
release. The victim then waited for her court appear-
ance down the hall with her daughter. The defendant
remained at the courthouse as well. When court
resumed, the defendant sat across the courtroom from
the victim.
  During the luncheon recess, the victim and her daugh-
ter went to put more money in their parking meter after
the defendant called the victim’s daughter to tell her
that the meter was running out. The defendant again
called the victim’s daughter to ask her and the victim
to drive to a gas station down the street so that they
could talk. Shortly thereafter, the defendant
approached them at the vehicle while they were sitting
inside of it. He began yelling through the passenger’s
side window, where the victim’s daughter was sitting.
The defendant wanted the victim to go to the gas station
with him so that they could reconcile, and he told her
that if they did reconcile, he would tell the judge that
he did not want the no contact order in place anymore.
The victim refused to go with the defendant, and,
instead, she and her daughter got out of her vehicle
and proceeded down the street, away from the defen-
dant. The defendant chased the victim, yelling at her
in an attempt to get her to talk to him and reconcile.
The victim and her daughter attempted to get away
from the defendant by crossing several streets and going
into a cafe´ for lunch.
  The victim and her daughter eventually returned to
the courthouse. While there, the victim’s daughter
called her father, the victim’s former husband, to pick
her up from the courthouse because it was getting to
be late in the afternoon. While the victim’s daughter
met with the victim’s former husband outside the court-
house, the victim initially stayed inside the courthouse.
When the victim exited the courthouse, the defendant
again tried to confront her, and she attempted to evade
him by going to different locations around the court-
house. When the defendant continued to run after her,
the victim went to her former husband’s vehicle.
   At that point, the victim’s former husband told their
daughter to call 911 because the defendant’s behavior
was ‘‘ridiculous, there’s a protective [condition] in
place, [and] he shouldn’t be trying to go after her.’’7 The
victim’s former husband advised the victim to go back
inside the courthouse because it would be safe for her
in there. The victim then ran back into the courthouse,
and the defendant followed her up to the courthouse
doors. Once inside the building, the victim told the
marshals what had happened, and they told her to speak
with a family services counselor. Unable to meet with
a family services counselor before court resumed, the
victim returned to the courtroom and reported the
defendant’s conduct to the court when her case was
called.
  After her appearance in court, the victim left the
courthouse. Later that day, the victim began receiving
phone calls from a blocked phone number. Initially, the
victim answered the phone, but when she recognized
the defendant’s voice, she stopped answering the calls.
The defendant’s persistent calls continued throughout
the night.
  The next morning, on August 6, 2013, the victim dis-
covered that she had voice mails from the defendant,
who was, again, begging her to reconcile. The victim
called the police department to report the calls, and
she was instructed to go to the nearest police station
to fill out a report of the incident, which she did. After
making the report, the victim went to work. When she
arrived at work, the victim’s supervisor informed the
victim that she had received a voice mail from the
defendant stating that the victim would not be at work
that day because she had been arrested and was in
court. The defendant further stated in the voice mail
that ‘‘he personally had witnessed [the victim] taking
a cash bribe of at least two thousand dollars from a
supplier. That [the victim] had done so in exchange for
[her] having been awarded some work to that supplier.
He also stated that [she] had shared company secrets
with him. And that if [her] boss did not tell [the victim]
to call him and reconcile with him and turn his . . .
fuckin’ phone back on,8 that he was going to call Sikor-
sky Corporate United Technologies and report the
same.’’ (Footnote added.) The victim called the police
department to report the incident, but the defendant
was not arrested because of that report.
  The next day, August 7, 2013, the victim was sched-
uled to play pool at a local pool club as a member
of her weekly pool league. The defendant was also a
member of the pool league. Prior to the victim’s arrival,
the defendant approached one of the victim’s team-
mates, Jan King, and asked her to call the victim. The
defendant, who appeared ‘‘frustrated,’’ told King to tell
the victim to call him or else ‘‘he was going to make
[her] life so miserable that [she] would have no choice
but to call him.’’ King then called the victim to tell
her what had happened, but King emphasized that the
victim should not contact the defendant and that she
should continue to keep her distance from him because
of the no contact order.
   From August 8, 2013 until the defendant’s arrest in
October 9, 2013, the victim continued to receive blocked
calls on her cell phone.9 Sometimes she would receive
dozens of calls from the defendant within a short period
of time.10 On August 9, 2013, in addition to receiving
phone calls from a blocked number, the victim found
flowers on her vehicle in the morning.
   A few days later, on the victim’s birthday, she did
not awake to find any missed phone calls. She believed
that she was finally getting a ‘‘reprieve’’ from the defen-
dant, but later she saw that someone had painted
‘‘happy birthday XO’’ in bright white paint across the
street outside of the property where she was now stay-
ing with her father. At approximately 7 a.m., she began
receiving more phone calls from a blocked number. She
received approximately forty-three calls that day. The
victim notified the police about what happened that
day, and the police contacted the defendant, but did
not arrest him. Because of the defendant’s conduct on
her birthday, the victim decided to leave the spotlights
on at night, and her father began leaving his gun safe
unlocked.
   On August 15, 2013, the defendant continued to
attempt to contact the victim, now through Facebook’s
message system. The victim received numerous Face-
book messages from the defendant.
  On August 28, 2013, the victim applied for a protective
order against the defendant. That same day, she was
scheduled to play in her weekly pool league. Prior to
the match, the victim’s pool team decided to change the
location of the match with the hope that the defendant
would not show up and the victim would be able to
play. Nevertheless, the defendant showed up at the new
location. Upon arriving at the pool hall, the defendant
approached one of the victim’s teammates, James Brad-
ley, and told him to call the victim and tell her that she
could not play because of the no contact order. When
Bradley stepped outside to call her, the ‘‘irate’’ defen-
dant came ‘‘storming out of the bar, screaming and
yelling obscenities and everything.’’ The victim recalled
hearing through the phone the defendant screaming
something to the effect of ‘‘tell her I’ll fucking kill her,
how dare she serve a restraining order paperwork on
me . . . .’’ Bradley told the defendant to back off, hung
up the phone, and went back inside the bar. Ultimately,
the pool team elected to forfeit the last two games of
the night so that they would not have to continue to
play pool with the defendant, which rendered them
ineligible for the regional tournament in Las Vegas,
Nevada.
  On September 6, 2013, the victim’s daughter made a
comment on Facebook that she and her mother were
planning to go to a local festival the following day. That
night, the victim’s daughter received a phone call from
the defendant, who told her, ‘‘I’m coming there after
your mother, I’m going to fuck her up.’’11 Because the
victim and her daughter were not at the festival that
day, they were not worried about running into the defen-
dant and hoped that he would continue to think that
the victim was at the festival.
   On September 16, 2013, the victim approached the
Office of the State’s Attorney about the defendant’s
conduct, and she met with four officers to provide a
statement about the defendant’s conduct. The detec-
tives assigned to investigate the case subsequently con-
tacted the defendant about the victim’s allegations.
When one of the detectives met with the defendant, the
defendant informed him ‘‘that this is a free country and
that he didn’t feel that a judge could issue a protective
order to stop him from seeing the person that he loved.
That there was recently a restraining order placed that
he was having a hard time not violating.’’
  On September 2, 2014, a jury trial commenced on a
one count long form information charging the defendant
with stalking in the second degree, in violation of § 53a-
181d (b) (1), for his conduct between August 3, 2013
and September 8, 2013. On September 5, 2014, the jury
found the defendant guilty of the charged crime. That
same day, the defendant pleaded nolo contendere to a
part B information charging him with being a persistent
offender pursuant to General Statutes § 53a-40d. This
appeal followed.
                             I
  The defendant’s first claim on appeal is that there
was insufficient evidence for the jury to find him guilty
of stalking in the second degree. In his view, ‘‘[a]ll of
the conduct set forth by the state amounts to an attempt
to reconcile by a man who did not know that his rela-
tionship was over’’; therefore, no reasonable jury could
have concluded that the victim’s fear of the defendant
during the time in question was objectively reasonable.
We disagree.
   ‘‘The standard of review we apply to a claim of insuffi-
cient evidence is well established. In reviewing the suffi-
ciency of the evidence to support a criminal conviction
we apply a two-part test. First, we construe the evidence
in the light most favorable to sustaining the verdict.
Second, we determine whether upon the facts so con-
strued and the inferences reasonably drawn therefrom
the [finder of fact] reasonably could have concluded
that the cumulative force of the evidence established
guilt beyond a reasonable doubt. . . .
    ‘‘We note that the jury must find every element proven
beyond a reasonable doubt in order to find the defen-
dant guilty of the charged offense, [but] each of the
basic and inferred facts underlying those conclusions
need not be proved beyond a reasonable doubt. . . .
If it is reasonable and logical for the jury to conclude
that a basic fact or an inferred fact is true, the jury is
permitted to consider the fact proven and may consider
it in combination with other proven facts in determining
whether the cumulative effect of all the evidence proves
the defendant guilty of all the elements of the crime
charged beyond a reasonable doubt . . . . [A]s we
have often noted, proof beyond a reasonable doubt does
not mean proof beyond all possible doubt . . . nor
does proof beyond a reasonable doubt require accep-
tance of every hypothesis of innocence posed by the
defendant that, had it been found credible by the [finder
of fact], would have resulted in an acquittal. . . . On
appeal, we do not ask whether there is a reasonable
view of the evidence that would support a reasonable
hypothesis of innocence. We ask, instead, whether there
is a reasonable view of the evidence that supports the
[finder of fact’s] verdict of guilty.’’ (Internal quotation
marks omitted.) State v. Crespo, 317 Conn. 1, 16–17,
115 A.3d 447 (2015).
   To obtain a conviction under § 53a-181d (b) (1), the
state must prove beyond a reasonable doubt that the
defendant ‘‘knowingly engage[d] in a course of conduct
directed at a specific person that would cause a reason-
able person to fear for such person’s physical safety or
the physical safety of a third person . . . .’’ ‘‘The stan-
dard to be applied in determining the reasonableness
of the victim’s fear in the context of the crime of stalking
is a subjective-objective one . . . . As to the subjective
test, the situation and the facts must be evaluated from
the perspective of the victim, i.e., did she in fact fear
for her physical safety? . . . If so, that fear must be
objectively reasonable, i.e., a reasonable person under
the existing circumstances would fear for his or her
physical safety.’’ (Internal quotation marks omitted.)
State v. Arthurs, 121 Conn. App. 520, 526–27, 997 A.2d
568, cert. denied, 310 Conn. 957, 82 A.3d 626 (2013).
  The defendant challenges only the objective reason-
ableness of the victim’s fear. In this case, the recited
testimony clearly provided an adequate basis for the
jury to find that the victim’s fear was objectively reason-
able. Between August 3, 2013 and September 8, 2013,
the defendant engaged in obsessive behaviors, such as
calling the victim dozens of times a day, including dur-
ing the night, and sending her numerous Facebook mes-
sages. He engaged in this conduct even though he knew
that a no contact order was in place, even though the
victim told him that she did not wish to speak with
him, and even though he knew that the victim had
ignored his prior attempts to contact her. On three
occasions, he attempted to approach the victim in per-
son to discuss their relationship, and the victim testified
that each time, she promptly made an effort to get away
from the defendant. The victim further testified that
during those incidents in which the defendant was phys-
ically present, she felt ‘‘terrified for [her] life.’’
    The defendant’s obsessive, stalking conduct infil-
trated the victim’s personal and professional life as well.
The defendant repeatedly called the victim’s friends
and family in an attempt to talk to her. On August 6,
2013, the victim’s supervisor received a voice mail in
which the defendant accused the victim of taking bribes
and sharing company secrets and threatened to report
this conduct to the corporate office if the victim did
not call him and reconcile with him. The following day,
the defendant told King that ‘‘he was going to make
[the victim’s] life so miserable that [she] would have
no choice but to call him.’’ On August 28, 2013, the
defendant screamed that he was going to kill the victim
for seeking a protective order. Finally, on September
6, 2013, the defendant told the victim’s daughter that
‘‘I’m coming there [to the festival] after your mother,
I’m going to fuck her up.’’
   When other individuals observed the defendant’s con-
duct, they did not merely shrug off the behavior as
that of a man attempting to patch things up with his
girlfriend. On August 3, 2013, when the defendant
attempted to talk to the victim at Gorman’s house, Gor-
man told the defendant he was not welcome on the
property and had to leave. When the defendant contin-
ued to stalk the victim at the courthouse on August 5,
2013, the victim’s former husband and daughter called
911 to report the defendant’s behavior and waited
approximately one hour for an officer to respond so
that they could file a complaint. The following week,
the defendant’s conduct on the victim’s birthday caused
the victim’s father, with whom she was staying, to leave
his gun safe unlocked.
   ‘‘The stalking statute was enacted to address the situ-
ation where the criminal does not physically take an
act against the person or does not verbally make a
direct an[d] immediate threat of harm, but merely stalks
the victim. . . . The statute can be violated without a
defendant’s uttering a syllable, writing a word, or mak-
ing a gesture. . . . [D]efendants’ obsessive behaviors,
even in the absence of threats of physical violence,
[can] reasonably [cause] their victims to fear for their
physical safety.’’ (Citation omitted; internal quotation
marks omitted.) State v. Russell, 101 Conn. App. 298,
320–21, 922 A.2d 191, cert. denied, 284 Conn. 910, 931
A.2d 934 (2007).
   In sum, the evidence presented at trial, viewed in the
light most favorable to sustaining the jury’s verdict, was
sufficient to establish beyond a reasonable doubt that
the defendant’s entire course of conduct caused the
victim to reasonably fear for her physical safety.
Accordingly, the defendant’s first claim fails.
                             II
  The defendant next claims that (1) the trial court
abused its discretion by excluding the testimony of two
defense witnesses and that (2) the exclusion of this
testimony violated his right to present a defense as
guaranteed by the sixth amendment to the United States
constitution. We disagree.
   The sixth amendment to the United States constitu-
tion guarantees ‘‘the right to offer the testimony of
witnesses, and to compel their attendance, if necessary,
[and] is in plain terms the right to present a defense,
the right to present the defendant’s version of the facts
as well as the prosecution’s to the jury so that it may
decide where the truth lies.’’ (Internal quotation marks
omitted.) State v. Cerreta, 260 Conn. 251, 260–61, 796
A.2d 1176 (2002). The defendant’s right to present a
defense, however, ‘‘does not compel the admission of
any and all evidence offered in support thereof. . . .
The trial court retains the discretion to rule on the
admissibility, under the traditional rules of evidence,
regarding the defense offered.’’ (Citations omitted;
internal quotation marks omitted.) State v. DeJesus, 260
Conn. 466, 481, 797 A.2d 1101 (2002).
   ‘‘[W]e will set aside an evidentiary ruling only when
there has been a clear abuse of discretion. . . . The
trial court has wide discretion in determining the rele-
vancy of evidence . . . and [e]very reasonable pre-
sumption should be made in favor of the correctness
of the court’s ruling in determining whether there has
been an abuse of discretion.’’ (Internal quotation marks
omitted.) Id. ‘‘If, after reviewing the trial court’s eviden-
tiary rulings, we conclude that the trial court properly
excluded the proffered evidence, then the defendant’s
constitutional claims necessarily fail.’’ State v. Davis,
298 Conn. 1, 11, 1 A.3d 76 (2010).
  After the state rested its case-in-chief, the defendant
indicated that he wished to call two officers to testify
about prior domestic incidents involving the defendant
and the victim. The state objected on the grounds that
the testimony was irrelevant and related to collateral
matters. The court, after offers of proof, sustained the
state’s objections. We will address the testimony of
each officer in turn.
                             A
  The defendant first sought to present evidence about
a domestic incident that occurred on August 2, 2013,
the day before the defendant’s stalking commenced.
Following a disagreement that occurred over lunch, the
defendant drove away with the victim’s purse, and the
victim and the defendant exchanged text messages
about how he should return her purse. The victim subse-
quently went to the police station claiming that the
defendant was sending her threatening text messages.
Officer Alexia Castro reviewed the text messages sent
by the defendant and determined that they were not
threatening in nature.
   At trial, the defendant cross-examined the victim con-
cerning this incident and the fact that the defendant
was not arrested because of her allegation.12 During
cross-examination, the victim disagreed with defense
counsel that the basis for her complaint was text mes-
sages rather than threatening phone calls. After the
state rested its case-in-chief, the defendant indicated
that he wished to call Castro to testify further about this
incident. The court permitted the defendant to present
Castro’s testimony outside the presence of the jury.
Castro testified that she recalled the victim coming into
the police station to make a complaint about threaten-
ing text messages, that she reviewed the text messages
and determined that they were nonthreatening, and that
she called the defendant to get his version of events.
The court sustained the state’s objection, holding that
the proffered testimony was irrelevant, related to a col-
lateral matter, and was insufficient to establish bias,
prejudice, or interest on the part of the victim to tes-
tify falsely.
   On appeal, the defendant argues, as he did before
the trial court, that Castro’s testimony was admissible
to show the victim’s bias and motive as well as to show
that the victim’s fear of the defendant was not objec-
tively reasonable. The state responds that Castro’s testi-
mony was irrelevant and related to a collateral matter.
We agree with the state.
   ‘‘[I]t has long been the rule in Connecticut that extrin-
sic evidence may not be used to contradict the testi-
mony of a witness with regard to a particular act of
misconduct. . . . [I]f the witness stands his ground and
denies the alleged misconduct, the examiner must take
his answer not that he may not further cross-examine
to extract an admission, but in the sense that he may not
call other witnesses to provide the discrediting acts.’’
(Internal quotation marks omitted.) State v. Jose G.,
290 Conn. 331, 345, 963 A.2d 42 (2009). ‘‘Extrinsic evi-
dence may be admitted, however, if the subject matter
of the testimony is not collateral, that is, if it is relevant
to a material issue in the case apart from its tendency
to contradict the witness. . . . Evidence tending to
show the motive, bias or interest of an important wit-
ness is never collateral or irrelevant. It may be . . .
the very key to an intelligent appraisal of the testimony
of the [witness].’’ (Internal quotation marks omitted.)
Id., 345 n.11; see also Conn. Code Evid. § 6-5, com-
mentary.
   ‘‘The determination of whether a matter is relevant
or collateral . . . generally rests within the sound dis-
cretion of the trial court.’’ State v. Colton, 227 Conn.
231, 248, 630 A.2d 577 (1993), on appeal after remand,
234 Conn. 683, 663 A.2d 339 (1995), cert. denied, 516
U.S. 1140, 116 S. Ct. 972, 133 L. Ed. 2d 892 (1996).
‘‘The [trial] court [is] in the best position to determine
whether the proffered testimony pertained to a collat-
eral matter or whether it was relevant. The [trial] court’s
evidentiary rulings are given great deference precisely
because the [trial] court [is] in the best position to hear
and to assess the witnesses’ testimony in the context
of the entire trial.’’ State v. Reyes, 81 Conn. App. 612,
620, 841 A.2d 237 (2004).
   One of the issues at trial was whether the defendant’s
conduct between August 3, 2013 and September 8, 2013
would cause a reasonable person to fear for her physical
safety. The proffered testimony about an allegation
made by the victim on August 2, 2013 had no bearing
on that issue. The only potential value of Castro’s testi-
mony was its ability to contradict the victim’s testimony
that her complaint was based on the defendant’s having
made threatening phone calls rather than having sent
threatening text messages. Thus, the evidence consti-
tuted improper impeachment through extrinsic evi-
dence on a collateral matter. Moreover, the testimony
was insufficient to show any bias, prejudice, or interest
on the part of the victim that might cause her to tes-
tify falsely.
  Consequently, we conclude that there was no abuse
of discretion in the court’s disallowing the testimony,
and, therefore, the defendant’s constitutional claim nec-
essarily fails as well. See State v. Davis, supra, 298
Conn. 11.
                              B
  The defendant also sought to present evidence of a
second incident that occurred in February 2013 in which
the victim and the defendant raised competing domestic
violence claims against one another. The victim
asserted that the defendant had thrown a work boot at
her, which hit her hand, while the defendant asserted
that the victim had thrown coffee at him. The investigat-
ing officer, Charles Schofield, decided to arrest the vic-
tim for disorderly conduct because there was physical
evidence at the home of coffee being thrown, i.e., a
coffee-soaked couch and T-shirt.
   At trial, the defendant cross-examined the victim
about the fact that she was arrested because of that
incident.13 The court permitted the defendant to summa-
rize Detective Schofield’s proposed testimony, outside
the presence of the jury. In essence, the defendant
offered that, if permitted to testify, Schofield would
testify about his recollection of the coffee-throwing inci-
dent. His testimony would provide more detail about
the incident, but not contradict the victim’s testimony
about it.
   The defendant argued that Schofield’s testimony
demonstrated the victim’s bias toward or motive against
the defendant as well as her willingness ‘‘to make a
report to the police that doesn’t necessarily pan out.’’
Upon inquiry from the court, however, the defendant
acknowledged that the victim was questioned about the
coffee-throwing incident during cross-examination and
that the victim ‘‘admitted she was arrested as a conse-
quence of that incident.’’ The court specifically inquired
as to whether any of the information that the defendant
was seeking to elicit from Schofield was not already
before the jury. The defendant responded that the spe-
cific allegation that the victim had thrown coffee at the
defendant during the incident was not before the jury14
as well as the fact that Schofield found evidence of
coffee being thrown. When the state further argued that
the evidence was irrelevant and addressed a collateral
matter, the defendant responded that the specific
details of the incident were relevant because they dem-
onstrated ‘‘the nature of the relationship between [him
and the victim]’’ and assisted the jury in evaluating
whether the victim’s fear was reasonable. The trial court
ultimately sustained the state’s objection, ruling that
the evidence was irrelevant and collateral to the issues
at trial.
   On appeal, the defendant again argues that Scho-
field’s testimony was admissible to show the victim’s
bias and motive and to show that the victim’s fear of
the defendant was not objectively reasonable. The state
again responds that Schofield’s testimony was irrele-
vant and related to a collateral matter. We agree with
the state.
   Schofield’s proffered testimony about an incident
that occurred in February 2013 had no bearing on the
issue of whether the defendant’s course of conduct
between August 3, 2013 and September 8, 2013 caused
the victim to have an objectively reasonable fear for
her physical safety. The testimony was also insufficient
to show any motive, bias, or interest on the part of the
victim that might cause her to testify falsely. Conse-
quently, we conclude that there was no abuse of discre-
tion in the court’s disallowing the testimony, and,
therefore, the defendant’s constitutional claim neces-
sarily fails as well. See State v. Davis, supra, 298
Conn. 11.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     The defendant was also charged by way of a part B information with
being a persistent offender pursuant to General Statutes § 53a-40d. Following
the jury’s verdict of guilty of stalking in the second degree, the defendant was
presented to the court on a plea of nolo contendere to the part B information.
   2
     In accordance with our policy of protecting the privacy interest of the
applicant for a protective order, we decline to identify the applicant or
others through whom the applicant’s identity may be ascertained.
   3
     On one occasion, the defendant told the victim that ‘‘if [she] ever
attempted to leave or if [she] . . . ever called the police on him that he’d
kill [her].’’ The victim also testified that she considered applying for a protec-
tive order at that time, but someone recommended that she not do so
because a protective order would not result in the defendant being removed
from her house. The victim was also concerned about how the defendant
might react to her serving him with a protective order.
   4
     In October 2013, the charges against the victim were dismissed.
   5
     Throughout the trial, witnesses incorrectly referred to the condition of
release as a ‘‘protective order’’ or a ‘‘restraining order.’’ For consistency and
accuracy, we refer to this condition as a ‘‘no contact order.’’
   6
     The victim had not had contact with the defendant since the incident
alongside the road. She believed that the defendant might have learned
where she was because the friend she was with tagged her in a Facebook
post, which indicated their location at the Verizon store.
   7
     The victim’s daughter testified that at this point, although she did not
feel personally threatened, ‘‘[she] felt more threatened for [her] mother . . .
[she] felt bad for [her] mother that she had to go through this.’’ The victim’s
daughter and former husband remained at the courthouse for approximately
an additional thirty minutes to one hour so that they could talk to an officer
in person, ‘‘to have something on record that we called and what the call
was for.’’ They called dispatch again while waiting to get an approximation
of when an officer would arrive, but they were told it was an extremely
busy day. Eventually an officer arrived at the courthouse to speak with
them, but by that later time, they had already left.
   8
     The victim testified that the defendant’s cell phone was connected to
her son’s cell phone account and that her son had turned off service to the
defendant’s cell phone because of his recent conduct.
   9
     The victim testified that her friends and family also received ‘‘harass[ing]’’
phone calls from the defendant.
   10
      For example, on August 8, 2013, the victim recalled receiving two phone
calls at lunch. On August 10, 2013, she woke to find dozens of missed calls
made between 5:30 and 6:30 a.m. On August 11, 2013, she was awoken by
approximately twenty to thirty calls between 5:30 a.m. and 6:30 a.m.
   11
      The victim testified that she was with her daughter when she received
this call and that because of the way her daughter was holding her cell
phone she could overhear what the defendant was saying as well.
   12
      The following colloquy occurred between defense counsel and the
victim:
   ‘‘[Defense Counsel]: Do you recall talking to Officer Castro on August 2nd?
   ‘‘[The Victim]: I recall talking to an officer at the Naugatuck Police Depart-
ment; I don’t recall the name of the person.
   ‘‘[Defense Counsel]: Was it a female officer?
   ‘‘[The Victim]: I believe so.
   ‘‘[Defense Counsel]: And your claim is that you didn’t tell that officer that
[the defendant] was sending you threatening messages?
   ‘‘[The Victim]: [The defendant] made threatening phone calls—
   ‘‘[Defense Counsel]: My question, ma’am, was whether or not you recall
telling that officer that [the defendant] was sending you threatening mes-
sages following his departure from where you were having lunch on August
2, 2013?
   ‘‘[The Victim]: Threatening messages? No.
   ‘‘[Defense Counsel]: You didn’t tell her that?
   ‘‘[The Victim]: No.
   ‘‘[Defense Counsel]: If I may approach the witness, Your Honor?
   ‘‘[The Court]: You may. . . .
   ‘‘[Defense Counsel]: Ma’am, that’s Officer Castro’s report of that incident.
And about the third paragraph—is your testimony here that Officer Castro
has incorrectly reported what you said to her?
   ‘‘[The Victim]: I’m sorry, could you repeat that? . . .
   ‘‘[Defense Counsel]: Did you have an opportunity to read that report?
   ‘‘[The Victim]: I read part of it. . . . I don’t see anything in here where
it says that I told her that he was sending me threatening text messages.
There’s nothing that says that. It says I said he threatened me, which he
did, but not in text messages. . . .
   ‘‘[Defense Counsel]: And, ma’am, just so we’re clear, do you have any
trouble reading the English language?
   ‘‘[The Victim]: No.
   ‘‘[Defense Counsel]: Did you tell Officer Castro on that August 2nd date
that you were in fear for your life?
   ‘‘[The Victim]: I did.
   ‘‘[Defense Counsel]: Why were you in fear for your life?
   ‘‘[The Victim]: Because [the defendant] had told me in the past that if I
ever attempted to leave or if I had ever called the police on him that he’d
kill me.
   ‘‘[Defense Counsel]: Was [the defendant] arrested as a result of that
incident?
   ‘‘[The Victim]: No.’’
   13
      The following colloquy occurred between defense counsel and the
victim:
   ‘‘[Defense Counsel]: There was an incident from February of 2013,
wasn’t there?
   ‘‘[The Victim]: Yes.
   ‘‘[Defense Counsel]: And that incident you claimed that [the defendant]
threw a boot at you, correct?
   ‘‘[The Victim]: He did.
   ‘‘[Defense Counsel]: The police were called, right?
   ‘‘[The Victim]: Yup.
   ‘‘[Defense Counsel]: And they confirmed that you, in fact, had thrown
coffee at him; isn’t that right?
   ‘‘[The Victim]: No, sir.
   ‘‘[Defense Counsel]: They didn’t confirm that?
   ‘‘[The Victim]: No, sir.
   ‘‘[Defense Counsel]: You were arrested for that incident though, were
you not?
   ‘‘[The Victim]: For throwing coffee at him?
   ‘‘[Defense Counsel]: Were you arrested for a domestic incident with [the
defendant] in February of 2013?
   ‘‘[The Victim]: Yes, sir.’’
   14
      Defense counsel, however, was mistaken in his response to the court
as he did question the victim about the fact that she was arrested for throwing
coffee at the defendant in February 2013. See footnote 13 of this opinion.